Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into effective as of
June 29, 2015 (the “Effective Date”), by and between THE MEN’S WEARHOUSE, INC.,
a Texas corporation (the “Company”), and BRUCE THORN (“Executive”).

 

WHEREAS, the Company desires to be assured that the unique and expert services
of Executive will be available to the Company and its subsidiaries, and that
Executive is willing and able to render such services on the terms and
conditions hereinafter set forth;

 

WHEREAS, the Company desires to be assured that the confidential information and
good will of each of the Company and its subsidiaries will be preserved for the
exclusive benefit of the Company and its affiliates; and

 

WHEREAS, the Company and Executive have entered into that certain Change in
Control Agreement dated as of the date hereof (the “Change in Control
Agreement”).

 

NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Company and Executive hereby agree as follows:

 

1.                                      Employment and Duties.  The Company
hereby agrees to employ Executive as Executive Vice President and Chief
Operating Officer of the Company, and Executive hereby accepts such employment
and agrees to serve the Company in such capacity on the terms and subject to the
conditions set forth in this Agreement beginning on the Effective Date.

 

2.                                      Term.  Executive’s employment under this
Agreement shall continue, subject to earlier termination of such employment
pursuant to the terms hereof, until the first anniversary of the Effective Date
(the “Employment Period”).  On the first anniversary of the Effective Date and
on each anniversary thereof, the Employment Period shall be automatically
extended for an additional twelve-month period.  The Company or Executive may
elect to terminate the automatic extension of the Employment Period by giving
written notice of such election to the other party not less than 180 days prior
to the end of the initial Employment Period and 90 days prior to the end of any
extended Employment Period.

 

3.                                      Duties.  During the Employment Period, 
Executive shall serve on a full-time basis and perform services in a managerial
capacity in a manner consistent with Executive’s position as Executive Vice
President and Chief Operating Officer of the Company at the direction of the
Chief Executive Officer, and Executive’s duties and responsibilities shall
include those duties customarily attendant to the position of Executive Vice
President and Chief Operating Officer and such other duties and responsibilities
as may be assigned to him from time to time by the Company’s Chief Executive
Officer or its board of directors (the “Board”) consistent with his position as
Executive Vice President and Chief Operating Officer.  Executive shall devote
his entire business time, attention and energies (excepting vacation time,
holidays, sick days and periods of disability) and use his best efforts in his
employment with the Company; provided, however, that this Agreement shall not be
interpreted as prohibiting Executive from managing his personal affairs,
including personal investments and engaging in charitable or civic activities,
so long as such activities do not interfere in any material respect with the
performance of Executive’s duties and responsibilities hereunder.

 

--------------------------------------------------------------------------------


 

4.                                      Compensation and Benefits of Employment.

 

(a)                                 Base Salary.  As compensation for the
services to be rendered by Executive hereunder, the Company shall pay to
Executive a base annual salary (“Annual Salary”) of $650,000 per year, in equal
installments in accordance with the customary payroll practices of the Company. 
The parties shall comply with all applicable withholding requirements in
connection with all compensation payable to Executive.  The Board may, in its
sole discretion, review and adjust upward Executive’s Annual Salary from time to
time, but no downward adjustment in Executive’s Annual Salary may be made during
the term of this Agreement.

 

(b)                                 Signing Bonus.  The Company shall pay to
Executive a one-time signing bonus in the amount of $200,000, less applicable
taxes and withholding, payable with Executive’s first regular paycheck from the
Company.  In the event that Executive does not remain continually employed with
the Company, for any reason other than layoff or reduction in force, for
twenty-four (24) months from the Effective Date, Executive will be required to
pay back the signing bonus to the Company on a pro rata basis (i.e., each full
month of employment will reduce the amount to be repaid by one twenty-fourth
(1/24)).  The Company may offset any repayment owed pursuant to this
Section 4(b) against any amounts owed by the Company to Executive.

 

(c)                                  Annual Bonus.  In addition to the Annual
Salary, Executive shall have an opportunity to earn an annual cash bonus (the
“Bonus”) in respect of each fiscal year of the Company in accordance with the
terms of the Company’s annual cash bonus program for executive officers then
existing for such fiscal year based on the achievement of performance objectives
as may be established from time to time by the Board or a committee thereof;
provided, however, that, except as otherwise provided herein, the Bonus for any
fiscal year shall be payable to Executive only if Executive is employed by the
Company on the date on which such Bonus is paid.  In no event will such Bonus be
paid later than the last day of the third month following the close of the
Company’s fiscal year to which such Bonus relates.  Executive’s target annual
bonus opportunity shall be set from time to time by the Board or a committee
thereof in a manner consistent with his position, but such bonus opportunity
shall not be less than 75% of the Annual Salary for the year with respect to
which such bonus is being set (the “Target Bonus”).  The actual Bonus payable
may be greater or lesser than the Target Bonus and shall be determined
consistent with the criteria set for other senior management executives at the
Company by the Board or a committee thereof, based on such factors as it shall
determine, provided that the actual bonus paid for the fiscal year ended
January 30, 2016 shall not be less than $243,750.

 

(d)                                 Benefits.  Effective as of the first Sunday
on or following completion of 84 days of employment following the commencement
of Executive’s employment with the Company, Executive shall be entitled to
participate in the Company’s insurance plans, pension, profit sharing, incentive
compensation and savings plans and all other similar plans and benefits which
the Company from time to time makes available to its senior management
executives in the same manner and at least at the same participation level as
other senior management executives; provided, however, that with respect to the
Company’s 401(k) retirement savings plan, Executive shall be eligible to
participate in the Company’s 401(k) retirement savings plan after ninety (90)
days of employment with the Company.

 

2

--------------------------------------------------------------------------------


 

(e)                                  Equity Plans or Programs. On or about the
first day of Executive’s employment, subject to the approval of the Compensation
Committee of the Company’s Board, the Company shall issue to Executive under the
Company’s 2004 Long Term Incentive Plan (the “Plan”) an initial equity grant
having a fair market value equal to $1,200,000 (with the actual number of shares
covered by such award to be determined based on the closing price per share of
the Company’s common stock as reported by the NYSE on the date of grant),
consisting of (i) deferred stock units having a fair market value equal to
$360,000, which deferred stock units shall vest annually over a period of three
(3) years in equal, pro rata installments and on the terms of the award
agreement to be provided at the time of such award, (ii) stock options having a
fair market equal to $360,000 on the date of grant, to vest annually over a
period of three (3) years in equal, pro rata installments and on the terms of
the stock option agreement to be provided at the time of such award and
(iii) performance units having a fair market value equal to $480,000 on the date
of grant, to vest on or about April 13, 2018 if certain performance criteria are
met, on the terms of and as further described in the performance unit agreement
to be provided at the time of such award. For purposes hereof, deferred stock
units shall be valued at the closing price of the common stock of the Company on
the date of grant, stock options shall be valued based on the Black Sholes
method or such other method as shall be used by the Company to value stock
option grants for purposes of reporting under the rules and regulations of the
Securities and Exchange Commission and performance units shall be valued based
on the Monte Carlo method or such other method as shall be used by the Company
to value performance units for purposes of reporting under the rules and
regulations of the Securities and Exchange Commission.  In addition, annually at
the time the Compensation Committee of the Board regularly approves grants of
equity awards to executive officers but in any event no later than the last day
of May of each year, the Company shall award Executive with grants of 
restricted stock, deferred stock units, performance units or stock options, or
some combination thereof, under the Company’s 2004 Long Term Incentive Plan or a
successor plan approved by the shareholders of the Company, in a manner and
amount consistent with awards made to other executive officers of the Company
and consistent, in relation thereto, with Executive’s position in the Company.
Any awards of restricted stock, deferred stock units, performance units or stock
options made pursuant hereto will be on terms substantially similar to the
Company’s other senior executive officers generally and may include performance
requirements.

 

(f)                                   Vacation.  Executive shall be entitled to
not less than 20 days of paid vacation per fiscal year of the Company, which
shall be in accordance with the Company’s vacation policy in effect from time to
time for its senior management executives.

 

(g)                                  Relocation and Temporary Housing Expenses. 
The Company will pay Executive’s reasonable relocation costs, including: (1) two
scouting trips to locate a new residence in the area of Executive’s new work
location, which includes round-trip airfare for Executive and his spouse, a
rental car, hotel accommodations (up to 5 nights), and three meals a day (up to
$65 per day), (2) one-way airfare at the time of Executive’s relocation for him,
his spouse, and children (if applicable, and living at home at the time of such
move) and (3) one rental car for use until the arrival of Executive’s
automobile.  In addition, the Company will pay Executive’s reasonable costs for
temporary housing at a Company designated site for a period of six months,
commencing on the Effective Date, which amount shall be subject to approval by
the Company’s Chief Executive Officer prior to being incurred by Executive.  All
travel arrangements must be made through the Company’s approved travel agency. 
All relocation and housing expenses must be appropriately documented and shall
be filed separately from other

 

3

--------------------------------------------------------------------------------


 

reimbursable expenses described in Section 5 below and in accordance with the
Company’s policies related thereto or submitted directly to the Company’s Chief
Executive Officer for approval and further handling.

 

5.                                      Business Expenses.  The Company shall
promptly reimburse Executive for all appropriately documented, reasonable
business expenses incurred by Executive in accordance with the Company’s
policies related thereto.

 

6.                                      Termination of Employment Period. 
Executive’s employment hereunder may be terminated as follows:

 

(a)                                 Death.  The Employment Period shall end
automatically on the date of Executive’s death.

 

(b)                                 Permanent Disability.  The Company shall be
entitled to terminate Executive’s employment hereunder by reason of Executive
becoming Permanently Disabled (defined below) by written notice to Executive or
his personal representative.  For purposes of this Agreement, Executive shall be
deemed “Permanently Disabled” if Executive shall be considered to be permanently
and totally disabled in accordance with the Company’s disability plan, if any,
for a period of 180 days or more.  If there should be a dispute between the
Company and Executive as to Executive’s physical or mental disability for
purposes of this Agreement, the question shall be settled by the opinion of an
impartial reputable physician or psychiatrist agreed upon by the parties or
their representatives, or if the parties cannot agree within ten (10) calendar
days after a request for designation of such party, then a physician or
psychiatrist shall be designated by the President of the Stanford University
School of Medicine.  The parties agree to be bound by the final decision of such
physician or psychiatrist.

 

(c)                                  Termination Without Cause.  The Company may
terminate Executive’s employment hereunder at any time and for any reason.

 

(d)                                 Termination With Cause.  The Company may
terminate this Agreement at any time if such termination is for Cause (defined
below) by delivering to Executive written notice describing the cause of
termination, but with respect to (d)(ii) and (iv) below, only after allowing
Executive 30 days to cure the Cause.  “Cause” shall be limited to the occurrence
of the following events: (i) conviction of or a plea of nolo contendere to the
charge of a felony (which, through lapse of time or otherwise, is not subject to
appeal); (ii) willful refusal without proper legal cause to perform, or gross
negligence in performing, Executive’s duties and responsibilities;
(iii) material breach of fiduciary duty to the Company through the
misappropriation of Company funds or property or through fraud; (iv) material
breach or default of his obligations or agreements under this Agreement or any
other agreement with the Company containing restrictive covenants or willful
failure to follow in any material respect the lawful directions or policies of
the Board; or (v) the unauthorized absence of Executive from work (other than
for sick leave or personal disability) for a period of 60 working days or more
during a period of 90 working days.

 

(e)                                  Termination for Good Reason.  Executive may
terminate his employment hereunder at any time for Good Reason (defined below)
by giving written notice to the Company stating the basis for such termination,
effective immediately upon giving such notice; provided, however, that no
termination shall be for Good Reason until Executive has provided the

 

4

--------------------------------------------------------------------------------


 

Company with written notice of the conduct alleged to have caused Good Reason
within ninety (90) days of his knowledge of such conduct and at least thirty
(30) days have elapsed after the Company’s receipt of such written notice from
Executive, during which the Company has failed to cure any such alleged
conduct.  “Good Reason” shall mean any of the following: (i) a material
reduction in Executive’s status, title, position or responsibilities;
(ii) Executive no longer reporting to the Company’s then current Chief Executive
Officer; (iii) a reduction in Executive’s Annual Salary below the then current
amount; (iv) any material breach by the Company of this Agreement; (v) any
purported termination of Executive’s employment for Cause which does not comply
with the terms of this Agreement; or (vi) a mandatory relocation of Executive’s
employment with the Company more than fifty (50) miles from the Company’s
offices located at 6100 Stevenson Blvd.,  Fremont, California, except for travel
reasonably required in the performance of Executive’s duties and
responsibilities.

 

(f)                                   Voluntary Termination by Executive. 
Executive may at any time terminate his employment hereunder upon delivering
sixty (60) days written notice to the Company.

 

(g)                                  Termination Date.   Except as provided in
Section 23, any date on which Executive’s employment terminates hereunder shall
be treated as the “Termination Date.”

 

7.                                      Payments Upon Termination and Other
Actions.

 

(a)                                 Termination Due to Executive’s Death.  If
Executive’s employment hereunder is terminated because of death, then the
Company shall pay to Executive’s estate (or designated beneficiaries):

 

(i)                                     a lump sum payment in cash equal to
(A) Executive’s Annual Salary earned through the date of Executive’s death,
(B) any accrued vacation pay earned by Executive, (C) any Bonus earned for the
fiscal year ending prior to such death which has not yet been paid to the
Executive and (D) any unreimbursed business expenses of Executive, in each case,
to the extent not theretofore paid, and such payment shall be paid within 30
days after the date of Executive’s death except in the case of the Bonus which
shall be paid on the April 15th immediately following the end of the fiscal year
bonus period to which such Bonus relates; and

 

(ii)                                  a lump sum payment in cash equal to the
number of days in the Company’s fiscal year up to and including the date of
Executive’s death divided by the total number of days in the Company’s fiscal
year  multiplied by Executive’s Bonus earned for the Company’s fiscal year
ending contemporaneously with or immediately following the date of Executive’s
death as reasonably determined by the Board or a committee thereof after the end
of the Company’s fiscal year in which such death occurs in accordance with the
Board’s determination policies then in effect, and such payment shall be paid on
the April 15th immediately following the end of the Company’s fiscal year bonus
period to which such Bonus relates.

 

In addition, all options to acquire securities of the Company held by Executive
immediately prior to the Termination Date that would have vested if Executive’s
employment continued for one year after the Termination Date shall become fully
exercisable, notwithstanding the terms of the relevant stock option agreements
and regardless of whether or not the vesting conditions set forth in the
relevant stock option agreements have been satisfied in full, and all
restrictions on any restricted stock or deferred stock units of the Company held
by Executive immediately prior to

 

5

--------------------------------------------------------------------------------


 

Termination Date that would have lapsed if Executive’s employment continued for
one year after the Termination Date shall be removed, notwithstanding the terms
of the relevant restricted stock or deferred stock units agreements and
regardless of whether the conditions set forth in the relevant restricted stock
or deferred stock units agreements have been satisfied in full.  Further,
restrictions on any performance units shall lapse, if at all, in accordance with
the terms of the relevant performance unit agreement and nothing herein shall be
deemed to modify the terms of such performance unit agreements. Executive’s
estate or designated beneficiaries shall also be entitled to any other benefits
which may be owing in accordance with the Company’s plans and policies and such
amounts shall be paid in accordance with such plans and policies (the “Executive
Benefits”).

 

(b)                                 Termination Due to Executive’s Permanent
Disability.  If Executive’s employment hereunder is terminated because Executive
becomes Permanently Disabled, then the Company shall pay to Executive:

 

(i)                                     a lump sum payment in cash equal to
(A) Executive’s Annual Salary earned through the date of Executive’s termination
of employment (the “Termination Date”), (B) any accrued vacation pay earned by
Executive, (C) any Bonus earned for the fiscal year ending prior to the
Termination Date which has not yet been paid to the Executive and (D) any
unreimbursed business expenses of Executive, in each case, to the extent not
theretofore paid (the “Accrued Obligation”), and such payment shall be paid
within 30 days after the Termination Date except in the case of the Bonus which
shall be paid on the April 15th immediately following the end of the fiscal year
bonus period to which such Bonus relates.

 

(ii)                                  a lump sum payment in cash equal to the
number of days in the Company’s fiscal year up to and including the Termination
Date divided by the total number of days in the Company’s fiscal year 
multiplied by Executive’s Bonus earned for the Company’s fiscal year ending
contemporaneously with or immediately following the Termination Date as
reasonably determined by the Board or a committee thereof after the end of the
Company’s fiscal year in which such termination occurs in accordance with the
Board’s determination policies then in effect, and such payment shall be paid on
the April 15th immediately following the end of the Company’s fiscal year bonus
period to which such Bonus relates.

 

In addition, all options to acquire securities of the Company held by Executive
immediately prior to the Termination Date that would have vested if Executive’s
employment continued for one year after the Termination Date shall become fully
exercisable, notwithstanding the terms of the relevant stock option agreements
and regardless of whether or not the vesting conditions set forth in the
relevant stock option agreements have been satisfied in full, and all
restrictions on any restricted stock or deferred stock units of the Company held
by Executive immediately prior to the Termination Date that would have lapsed if
Executive’s employment continued for one year after the Termination Date shall
be removed, notwithstanding the terms of the relevant restricted stock or
deferred stock units agreements and regardless of whether the conditions set
forth in the relevant restricted stock or deferred stock units agreements have
been satisfied in full. Further, restrictions on any performance units shall
lapse, if at all, in accordance with the terms of the relevant performance unit
agreement and nothing herein shall be deemed to modify the terms of such
performance unit agreements.  Executive shall also be entitled to the Executive
Benefits.

 

(c)                                  Termination By Company Without Cause, by
the Company’s Non-Renewal or by Executive For Good Reason.  If Executive’s
employment hereunder is terminated by the

 

6

--------------------------------------------------------------------------------


 

Company at any time during the Employment Period without Cause pursuant to
Section 6(c) hereof, by the Company by its election not to renew this Agreement
pursuant to Section 2 hereof or by Executive at any time during the Employment
Period for Good Reason pursuant to Section 6(e) hereof, then the Company shall
pay to Executive:

 

(i)                                     a lump sum payment in cash equal to the
Accrued Obligation and such payment shall be paid within 30 days after the
Termination Date except in the case of the Bonus which shall be paid on the
April 15th immediately following the fiscal year bonus period to which such
Bonus relates.

 

(ii)                                  his Annual Salary through the first year
anniversary of the Termination Date (the “Base Salary Severance”), and such
amount will be paid by the Company in equal installments following the
Termination Date in accordance with the customary payroll practices of the
Company as if Executive was employed at the time, commencing on the first
Company payroll date immediately following the 38th day after the Termination
Date (the “First Payment Date”),  and any installment of the Base Salary
Severance that would have otherwise been paid pursuant to the customary payroll
practices of the Company prior to the First Payment Date shall instead be
accumulated and paid on the First Payment Date;

 

(iii)                               a lump sum payment in cash equal to the
number of days in the Company’s fiscal year up to and including the Termination
Date divided by the total number of days in the Company’s fiscal year multiplied
by Executive’s Bonus earned for the Company’s fiscal year ending
contemporaneously with or immediately following the Termination Date as
reasonably determined by the Board or a committee thereof after the end of the
Company’s fiscal year in which such termination occurs in accordance with the
Board’s determination policies then in effect; such payment shall be paid on the
April 15th immediately following the end of the Company’s fiscal year bonus
period to which such Bonus relates; and

 

(iv)                              in addition to the payment pursuant to
Section 7(c)(iv), installment payments in cash equal to Executive’s Target Bonus
for the year in which the Termination Date occurs (the “Target Bonus
Severance”), also to be paid by the Company in equal installments in accordance
with the customary payroll practices of the Company contemporaneously with the
payments to be made in accordance with Section 7(c)(iii) hereof pursuant to the
same payment schedule and procedure as provided for the Base Salary Severance.

 

In addition, all options to acquire securities of the Company held by Executive
immediately prior to the Termination Date that would have vested if Executive’s
employment continued for one year after the Termination Date shall continue to
vest over such one year period in accordance with the terms of the relevant
stock option agreements, notwithstanding the terms of the relevant stock option
agreements and regardless of whether or not the vesting conditions set forth in
the relevant stock option agreements have been satisfied in full and shall
remain exercisable for the period to end upon the earlier of the stated term of
such option or the second anniversary of the Termination Date (provided, that,
if such agreements provide for a longer exercise period, such longer period
shall apply), and all restrictions on any time-vesting restricted stock or
deferred stock units of the Company held by Executive immediately prior to
Termination Date that would have lapsed if Executive’s employment continued for
one year after the Termination Date shall continue to lapse over such one year
period in accordance with the terms of the relevant restricted stock or deferred
vesting restricted stock unit agreements, notwithstanding the terms of the
relevant restricted stock or deferred stock units agreements (including any
requirements for

 

7

--------------------------------------------------------------------------------


 

continued employment) and regardless of whether the conditions set forth in the
relevant restricted stock or deferred stock units agreements have been satisfied
in full.  Further, restrictions on any performance units shall lapse, if at all,
in accordance with the terms of the relevant performance unit agreement and
nothing herein shall be deemed to modify the terms of such performance unit
agreements.  Executive shall also be entitled to the Executive Benefits.

 

(d)                                 Termination With Cause, or By Executive
without Good Reason or by Notice of Non-Renewal.  If Executive’s employment
hereunder is terminated by the Company with Cause pursuant to
Section 6(d) hereof or by Executive without Good Reason pursuant to
Section 6(f) hereof or non-renewal of this Agreement by Executive pursuant to
Section 2 hereof, then except for a lump sum payment in cash equal to the
Accrued Obligation, which payment shall be paid within 30 days after the
Termination Date, and the Executive Benefits, Executive shall not be entitled to
receive severance or any other compensation or benefits after the Termination
Date.

 

(e)                                  Continuation of Medical Benefits.  In the
event of a termination of Executive’s employment described in Section 7(a),
(b) or (c), the Company shall pay Executive’s COBRA health benefits premium for
an eighteen (18) month period following such termination. The amount of expenses
eligible for reimbursement under this Section 7(e), or in-kind benefits
provided, during Executive’s taxable year shall not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other taxable year
of Executive.  Any reimbursement of an expense described in this
Section 7(e) shall be made on or before the last day of Executive’s taxable year
following Executive’s taxable year in which the expense was incurred. 
Executive’s right to reimbursement pursuant to this Section 7(e) shall not be
subject to liquidation or exchange for another benefit.  The benefits listed in
this Section 7(e) shall be reduced to the extent benefits of the same type are
received by Executive, his spouse or any eligible dependent from any other
person during such period, and provided, further, that Executive shall have the
obligation to use any medical insurance provided by a new employer, if
available, during such eighteen (18) month period, and to notify the Company
that he or they are receiving such benefits.

 

(f)                                   Release.  As a condition to the receipt of
any amounts or benefits after termination of employment for whatever reason,
Executive, or his personal representative, shall be required to execute a
written release agreement in a form satisfactory to the Company containing,
among other things, a general release of claims against the Company and its
affiliates except for rights and claims hereunder and pursuant to the terms of
any Executive benefit plans, equity grants or other similar plans or agreements
or pursuant to the Change-in-Control Agreement and, as an additional condition
to the receipt of such amounts or benefits, Executive shall refuse to exercise
any right to revoke such release agreement during any applicable rescission
period.  Executive, or his personal representative, shall deliver the executed
release on or before the date that is 30 days (90 days in the event of
Executive’s death) after Executive’s Termination Date or Executive shall forfeit
all rights to the payments set forth in Section 7 (other than Section 7(a)).

 

(g)                                  Board and Office Resignations.  Upon
termination of Executive’s employment for any reason, Executive agrees to
resign, as of the date of such termination and to the extent applicable, as an
officer of the Company and its subsidiaries and as a director on each board of
directors or other managing body of the Company and its subsidiaries, and from
any committees thereof.

 

8

--------------------------------------------------------------------------------


 

8.                                      Exclusivity of Termination Provisions. 
Except as and to the extent provided in the Change-in-Control Agreement and any
award agreements related to the issuance of performance units, the termination
provisions of this Agreement regarding the parties’ respective obligations in
the event that Executive’s employment is terminated are intended to be exclusive
and in lieu of any other rights or remedies to which Executive or the Company
may otherwise be entitled at law, in equity or otherwise.

 

9.                                      Restrictive Covenants.

 

(a)                                 Non-Competition.  Executive acknowledges
that he has and, while employed, will acquire unique and valuable experience
with respect to the businesses, operations, plans and strategies of the Company
and its subsidiaries.  Executive hereby covenants and agrees that during the
term of this Agreement and any period thereafter during which he is receiving
payments or benefits pursuant to Subsections 7(c)(i)-(ii) and 7(c)(i)-(iv)  (but
in no event longer than two (2) years following Executive’s termination of
employment) hereof, he will not directly or indirectly compete with the business
of the Company or its subsidiaries.  For purposes of this Agreement, the term
“compete with the business of the Company and its subsidiaries” shall include
Executive’s participation in any operations whose primary business competes with
any business now conducted by the Company or its subsidiaries, including the
sale or rental of menswear (including formalwear), men’s accessories or men’s
shoes at retail, the sale or rental of occupational uniforms or other corporate
wear merchandise, dry cleaning or any material line of business proposed to be
conducted by the Company or one or more of its subsidiaries known to Executive
and with respect to which Executive devoted time as part of his employment
hereunder on behalf of the Company or one or more of its subsidiaries, whether
such participation is individually or as an officer, director, joint venturer,
agent or holder of an interest (except as a holder of a less than 1% interest in
a publicly traded entity or mutual fund) of any individual, corporation,
association, partnership, joint venture or other business entity so engaged. 
This non-competition covenant shall be applicable with respect to the United
States, Canada, the United Kingdom and any other country in which Executive
would be competing with the business of the Company or its subsidiaries as set
forth in this Section 9(a).

 

(b)                                 Non-Solicitation.  During the Employment
Period and for any period during which he is receiving payments or benefits
pursuant to Subsections 7(c)(i)-(ii) and 7(c)(i)-(iv)  (but in no event longer
than two (2) years following Executive’s termination of employment) hereof,
Executive shall not directly or indirectly cause, solicit, induce or encourage
any Executives of the Company or its subsidiaries to terminate his/her
employment with the Company or such subsidiary.

 

(c)                                  Non-Disparagement.  Executive agrees not to
engage at any time in any form of conduct or make any statements, or direct any
other person or entity to engage in conduct or make any statements, that
disparage, criticize or otherwise impair the reputation of the Company, its
affiliates, and their respective past and present officers, directors,
shareholders, partners, members and agents.  The Company agrees not to engage at
any time in any form of conduct or make any statements or direct any person or
entity to engage in conduct or make any statements, that disparage, criticize or
otherwise impair the reputation of the Executive.  Nothing contained in this
Section 9(c) shall preclude Executive or the Company from providing truthful
testimony or statements pursuant to subpoena or other legal process or in
response to inquiries from any government agency or entity, or from taking any
action that is proper and necessary in the discharge of obligations to, or of,
the Company, including the discharge by Executive of his

 

9

--------------------------------------------------------------------------------


 

duties and responsibilities contemplated by this Agreement, or in the discharge
of requirements of law.

 

(d)                                 Proprietary Information.  Executive
acknowledges and agrees that he has acquired, and may in the future acquire as a
result of his employment with the Company or otherwise, Proprietary Information
(as defined below) of the Company, which is of a confidential or trade secret
nature, and all of which has a great value to the Company and is a substantial
basis and foundation upon which the Company’s business is predicated. 
Accordingly, Executive agrees to regard and preserve as confidential at all
times all Proprietary Information and to refrain from publishing or disclosing
any part of it to any person or entity and from using, copying or duplicating it
in any way by any means whatsoever, except in the course of his employment under
this Agreement and in furtherance of the business of the Company or as required
by applicable law or legal process, without the prior written consent of the
Company.  “Proprietary Information” includes all information and data in
whatever form, tangible or intangible, pertaining in any manner to pricing
policy, marketing programs, advertising, Executive training and specific
inventory purchase pricing and any written information, including customer
lists, of the Company or any affiliate thereof, unless the information is or
becomes publicly known through lawful means.

 

(e)                                  Remedy.  Executive and the Company agree
that a monetary remedy for a breach of this Section 9 will be inadequate and
will be impracticable and extremely difficult to prove, and further agree that
such a breach would cause the Company irreparable harm, and that the Company
shall be entitled to specific performance and/or temporary and permanent
injunctive relief without the necessity of proving actual damages.  Executive
agrees that the Company shall be entitled to such specific performance and/or
injunctive relief, including temporary restraining orders, preliminary
injunctions and permanent injunctions, without the necessity of posting bond or
other undertaking in connection therewith.  Any such requirement of bond or
undertaking is hereby waived by Executive and Executive acknowledges that in the
absence of such a waiver, a bond or undertaking may be required by the court. 
In the event of litigation to enforce any of these covenants, the courts are
hereby specifically authorized to reform such covenant as and to the extent, but
only to such extent, necessary in order to give full force and effect hereto to
the maximum degree permitted by law.  Executive also agrees that if Executive is
in breach of this Section 9, the Company shall cease all payments and other
benefits payable under this Agreement.

 

10.                               Forfeiture for Cause.

 

(a)                                 Notwithstanding any other provision of this
Agreement, if a determination is made as provided in Section 10(b) (a
“Forfeiture Determination”) that (a) Executive, before or after the termination
of Executive’s employment with the Company and all affiliates, (i) committed
fraud, embezzlement, theft, felony or an act of dishonesty in the course of his
employment by the Company or an affiliate, (ii) knowingly caused or assisted in
causing the Company or a subsidiary of the Company to engage in criminal
misconduct, (iii) knew or should have known in the reasonable exercise of his
duties that the Company was publicly releasing financial statements of the
Company that were materially misstated and misleading, (iv) disclosed trade
secrets of the Company or an affiliate or (v) violated the terms of any
non-competition, non-disclosure or similar agreement with respect to the Company
or any affiliate to which Executive is a party; and (b) in the case of the
actions described in clause (iv) and (v), such action materially and adversely
affected the Company, then at or after the time such

 

10

--------------------------------------------------------------------------------

 


 

Forfeiture Determination is made the Board, in its sole discretion, if such
Forfeiture Determination is made prior to a Change in Control (as defined in the
Change in Control Agreement), or, as determined by a final, non-appealable order
of a court of competent jurisdiction, if such Forfeiture Determination is made
after a Change in Control as a fair and equitable forfeiture to reflect the harm
done to the Company and a reduction of the benefit bestowed on Executive had the
facts existing at the time the benefit was bestowed that led to the Forfeiture
Determination been known to the Company at the time the benefit was bestowed,
may determine that some or all (x) benefits payable or to be provided, or
previously paid or provided, under this Agreement to Executive, (y) cash bonuses
paid on or after the Effective Date by the Company to Executive under any plan,
program, policy, practice, contract or agreement of the Company or (z) equity
awards granted to Executive under any plan, program, policy, practice, contract
or agreement of the Company that vested on or after the Effective Date, will be
forfeited to the Company on such terms as determined by the Board or the final,
non-appealable order of a court of competent jurisdiction.

 

(b)                                 A Forfeiture Determination for purposes of
Section 10 shall be made (i) before the occurrence of a Change in Control, by a
majority vote of the Board and (ii) on or after the occurrence of a Change in
Control, by the final, non-appealable order of a court of competent
jurisdiction.  The findings and decision of the Board with respect to a
Forfeiture Determination made before the occurrence of a Change in Control,
including those regarding the acts of Executive and the damage done to the
Company, will be final for all purposes absent a showing by clear and convincing
evidence of manifest error by the Board.

 

11.                               Notice.  All notices, requests, consents,
directions and other instruments and communications required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
duly given if delivered in person, by courier, by overnight delivery service
with proof of delivery or by prepaid registered or certified first-class mail,
return receipt requested, addressed to the respective party at the address set
forth below, or if sent by facsimile or other similar form of communication
(with receipt confirmed) to the respective party at the facsimile number set
forth below:

 

To the
Company:                                                                                                                                              
The Men’s Wearhouse, Inc.

6100 Stevenson Blvd.

Fremont, CA 94538

Attention: Douglas E. Ewert

Facsimile:

Confirm:

 

To
Executive:                                                                                                                                                                   
Bruce Thorn

 

 

Facsimile:

Confirm:

 

or to such other address or facsimile number and to the attention of such other
person as either party may designate by written notice.  All notices and other
communication shall be deemed to have been duly given when delivered personally
or three days after mailing or one day after

 

11

--------------------------------------------------------------------------------


 

depositing such notice with an overnight courier or transmission of a facsimile
or other similar form of communication.

 

12.                               Successors and Assigns.  This Agreement shall
be binding upon and inure to the benefit of the parties hereto, their respective
heirs, executors, administrators, successors and assigns; provided, however,
that neither the Company nor Executive may assign any duties under this
Agreement without the prior written consent of the other party.

 

13.                               Limitation.  The Agreement shall not confer
any right or impose any obligation on the Company to continue the employment of
Executive in any capacity, or limit the right of the Company or Executive to
terminate Executive’s employment.

 

14.                               Further Assurances.  Each party hereto agrees
to perform such further actions, and to execute and deliver such additional
documents, as may be reasonably necessary to carry out the provisions of this
Agreement.

 

15.                               Severability.  In the event that any of the
provisions, or portions thereof, of this Agreement are held to be unenforceable
or invalid by any court of competent jurisdiction, the validity and
enforceability or the remaining provisions, or portions thereof, shall not be
affected thereby.

 

16.                               Arbitration.

 

(a)                                 Any dispute, controversy, or claim arising
out of or relating to this Agreement, or the breach, termination or invalidity
hereof, including claims for tortious interference or other tortious or
statutory claims arising before, during or after termination, providing only
that such claim touches upon matters covered by this Agreement, shall be finally
settled by arbitration administered by the American Arbitration Association
(“AAA”) pursuant to the Commercial Arbitration Rules as presently in force,
except as modified by the specific provisions of this Agreement.  The parties
expressly agree that nothing in this Agreement shall prevent the parties from
applying to a court that would otherwise have jurisdiction over the parties for
provisional or interim measures, including injunctive relief.  After the
arbitration panel is empaneled, it shall have sole jurisdiction to hear such
applications, except that the parties agree that any measures ordered by the
arbitrators may be immediately and specifically enforced by a court otherwise
having jurisdiction over the parties.  The parties agree that judgment on the
arbitration award may be entered by any court having jurisdiction thereof.

 

(b)                                 The parties agree that the federal and state
courts located in Houston, Texas shall have exclusive jurisdiction over an
action brought to enforce the rights and obligations created in or arising from
this Agreement to arbitrate, and each of the parties hereto irrevocably submits
to the jurisdiction of said courts.  Notwithstanding the above, application may
be made by a party to any court of competent jurisdiction wherever situated for
enforcement of any judgment and the entry of whatever orders are necessary for
such enforcement.  Process in any action arising out of or relating to this
Agreement may be served on any party to the Agreement anywhere in the world by
delivery in person against receipt or by registered or certified mail, return
receipt requested.

 

(c)                                  The arbitration shall be conducted before a
tribunal composed of three neutral arbitrators drawn from, in the first
instance, the Texas Large Complex Claims panel and

 

12

--------------------------------------------------------------------------------


 

then, if necessary, from the Commercial panel.  Each arbitrator shall sign an
oath agreeing to be bound by the Code of Ethics for Arbitrators in Commercial
Disputes promulgated by the AAA for Neutral Arbitrators.  It is the intent of
the parties to avoid the appearance of impropriety due to bias or partiality on
the part of any arbitrator.  Prior to his or her formal appointment, each
arbitrator shall disclose to the parties and to the other members of the
tribunal, any financial, fiduciary, kinship or other relationship between that
arbitrator and any party or its counsel, or between that arbitrator and any
individual or entity with any financial, fiduciary, kinship or other
relationship with any party.  For the purposes of this Agreement, “appearance of
impropriety” shall be defined as such relationship or behavior as would cause a
reasonable person to believe that bias or partiality on the part of the
arbitrator may exist in favor of any party.  Any award or portion thereof,
whether preliminary or final, shall be in a written opinion containing findings
of fact and conclusions of law signed by each arbitrator.  The arbitrator
dissenting from an award or portion thereof shall issue a dissent from the award
or portion thereof in writing, stating the reasons for his or her dissent.  The
arbitrators shall hear and determine any preliminary issue of law asserted by a
party to be dispositive of any claim, in whole or part, in the manner of a court
hearing a motion to dismiss for failure to state a claim or for summary
judgment, pursuant to such terms and procedures as the arbitrators deem
appropriate.

 

(d)                                 It is the intent of the parties that,
barring extraordinary circumstances, any arbitration hearing shall be concluded
within two months of the date the statement of claim is received by the AAA. 
Unless the parties otherwise agree, once commenced, hearings shall be held 5
days a week, with each hearing day to begin at 9:00 A.M. and to conclude at 5:00
P.M.  The parties may upon agreement extend these time limits, or the chairman
of the panel may extend them if he or she determines that the interests of
justice otherwise require.  The arbitrators shall use their best efforts to
issue the final award or awards within a period of 30 days after closure of the
proceedings.  Failure to do so shall not be a basis for challenging the award. 
The parties and arbitrators shall treat all aspects of the arbitration
proceedings, including without limitation, discovery, testimony and other
evidence, briefs and the award, as strictly confidential.  The place of
arbitration shall be Houston, Texas, U.S.A. unless otherwise agreed by the
parties.

 

(e)                                  The parties agree that discovery shall be
limited and shall be handled expeditiously.  Discovery procedures available in
litigation before the courts shall not apply in an arbitration conducted
pursuant to this Agreement.  However, each party shall produce relevant and
non-privileged documents or copies thereof requested by the other parties within
the time limits set and to the extent required by order of the arbitrators.  All
disputes regarding discovery shall be promptly resolved by the arbitrators.  No
witness or party may be required to waive any privilege recognized at law.  The
parties hereby waive any claim to any damages in the nature of punitive,
exemplary or statutory damages in excess of compensatory damages, or any form of
damages in excess of compensatory damages, and the arbitration tribunal is
specially divested of any power to award any damages in the nature of punitive,
exemplary or statutory damages in excess of compensatory damages, or any form of
damages in excess of compensatory damages.  The party prevailing on
substantially all of its claims shall be entitled to recover its costs,
including attorneys’ fees, for the arbitration proceedings, as well as for any
ancillary proceeding, including a proceeding to compel arbitration, to request
interim measures or to confirm or set aside an award.

 

13

--------------------------------------------------------------------------------


 

17.                               Governing Law.  This Agreement shall be
governed and construed under and interpreted in accordance with the laws of the
State of Texas without giving effect to the doctrine of conflict of laws.

 

18.                               Entire Agreement; Waiver; Interpretation. This
Agreement constitutes the entire agreement of the parties, and supersede all
prior agreements, oral or written, with respect to the subject matter of this
Agreement; provided, that the Change in Control Agreement and any award
agreement shall not be superseded hereby.  No change, modification or waiver of
any provisions of this Agreement shall be enforceable unless contained in a
writing signed by the party against whom enforcement is sought.  The failure at
any time to enforce any of the provisions of this Agreement shall in no way be
construed as a waiver of such provisions and shall not affect the right of
either party thereafter to enforce each and every provision hereof in accordance
with its terms.  No presumption shall be construed against the party drafting
this Agreement.

 

19.                               Executive’s Representation.  Executive
represents and warrants that (i) he is free to enter into this Agreement and to
perform each of the terms and covenants of it, (ii) he is not restricted or
prohibited, contractually or otherwise, from entering into and performing this
Agreement, (iii) his execution and performance of this Agreement is not a
violation or breach of any other agreement between Executive and any other
person or entity and (iv) he has been advised by legal counsel as to the terms
and provisions hereof and the effort thereof and fully understands the
consequences thereof.

 

20.                               Company’s Representation.  The Company
represents and warrants that (i) it is free to enter into this Agreement and to
perform each of the terms and covenants of it, (ii) it is not restricted or
prohibited, contractually or otherwise, from entering into and performing this
Agreement, (iii) its execution and performance of this Agreement is not a
violation or breach of any other agreement between Executive and any other
person or entity and (iv) this Agreement is a legal, valid and binding agreement
of the Company, enforceable in accordance with its terms.

 

21.                               Return of Company Property.  Executive
acknowledges that all Proprietary Information and other property and equipment
of the Company or any affiliate that Executive accumulates during his employment
are the property of the Company and shall be returned to the Company immediately
upon the termination of his employment.

 

22.                               Miscellaneous.  All references to sections of
any statute shall be deemed also to refer to any successor provisions to such
sections.  The compensation and benefits payable to Executive or his beneficiary
under Section 7 of this Agreement shall be in lieu of any other severance
benefits to which Executive may otherwise be entitled upon the termination of
his employment under any severance plan, program, policy or arrangement of the
Company other than the Change in Control Agreement, and Executive shall not be
entitled to receive any additional payments or benefits under Section 7 hereof
if he has become eligible to receive substantially identical payments or
benefits under the Change in Control Agreement.  Executive shall not be
permitted to specify the taxable year in which a payment provided for under this
Agreement shall be made to him.

 

23.                               Compliance With Section 409A.  The Company and
Executive intend that any amounts or benefits payable or provided under this
Agreement shall comply with section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) and the regulations and

 

14

--------------------------------------------------------------------------------


 

guidance promulgated thereunder (“Section 409A”) so as not to subject Executive
to the payment of the tax, interest and any tax penalty which may be imposed
under Section 409A.  The provisions of this Agreement shall be interpreted and
administered in a manner that complies with Section 409A. The Company will not
take any action or omit to take any action that would expose any payment or
benefit to Executive to additional tax under Section 409A.  In furtherance
thereof, to the extent that any provision hereof would otherwise result in
Executive being subject to payment of tax, interest and tax penalty under
Section 409A, the Company and Executive agree to negotiate reasonably and in
good faith to amend this Agreement in a manner that brings this Agreement into
compliance with Section 409A and preserves to the maximum extent possible
economic value to the relevant payment or benefit under this Agreement to
Executive. Each payment in a series of payments or installments hereunder shall
be treated as a separate payment for purposes of Section 409A. To the extent
that a reimbursement amount is subject to Section 409A, the Company will pay
Executive the reimbursement amount due, if any, in any event before the last day
of Executive’s taxable year following the taxable year in which the expense was
incurred.  Executive’s rights to any reimbursements are not subject to
liquidation or exchange for another benefit.  The amount of expense
reimbursements for which Executive is eligible during any taxable year will not
affect the amount of any expense reimbursements for which Executive is eligible
in any other taxable year.  Notwithstanding anything contained herein to the
contrary, (i) in no event shall the Termination Date occur until Executive
experiences a “separation from service” within the meaning of Section 409A and
the date upon which separation from service takes place shall be the
“Termination Date” and (ii) in the event Executive is a “specified employee”
(within the meaning of Section 409A) as of the date of his separation from
service, amounts and benefits that are properly treatable as deferred
compensation (within the meaning of Section 409A, and after taking into account
all exclusions applicable to such payment under Section 409A) that would
otherwise be payable or provided  hereunder shall not be made prior to the first
business day after the earlier of (x) the expiration of six months from the date
of Executive’s separation from service for any reason other than death or
(ii) the date of Executive’s death (such first business day, the “Delayed
Payment Date”).  On the Delayed Payment Date, the Company shall pay to Executive
or, if has died, to his estate, in a single cash lump sum, an amount equal to
the aggregate amount of all payments delayed pursuant to the preceding sentence.

 

[Remainder of Page Intentionally Left Blank; Signatures on Following Page.]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of June 29, 2015.

 

 

 

THE MEN’S WEARHOUSE, INC.

 

 

 

 

 

By:

/s/ DOUGLAS S. EWERT

 

 

 

 

Name : Douglas S. Ewert

 

 

 

 

Title:  Chief Executive Officer

 

 

 

 

Date:  6/29/2015

 

 

 

 

 

   /s/ BRUCE THORN

 

BRUCE THORN

 

 

 

Date:  6/29/2015

 

16

--------------------------------------------------------------------------------

 